 
 
II 
110th CONGRESS 2d Session 
S. 3374 
IN THE SENATE OF THE UNITED STATES 
 
July 31, 2008 
Mr. Smith (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs 
 
A BILL 
To establish a commission on veterans and members of the Armed Forces with post traumatic stress disorder, traumatic brain injury, or other mental health disorders, to enhance the capacity of mental health care providers to assist such veterans and members, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healing Our Nation's Heroes Act of 2008. 
2.FindingsCongress finds the following: 
(1)Since October 2001, approximately 1,640,000 members of the Armed Forces have been deployed as part of Operation Enduring Freedom or Operation Iraqi Freedom. 
(2)300,000 members of the Armed Forces are suffering from major depression or post traumatic stress because of service in Operation Enduring Freedom or Operation Iraqi Freedom. 
(3)320,000 of the members of the Armed Forces who served in Operation Enduring Freedom or Operation Iraqi Freedom, or 19 percent of such members, have received brain injuries from such service. 
(4)Only 43 percent of members of the Armed Forces with a probable traumatic brain injury have reported receiving a medical evaluation for their head injury. 
(5)Records of the Department of Veterans Affairs show that 120,000 members of the Armed Forces who are no longer on active duty have been diagnosed with mental health problems, approximately half of whom suffer from post traumatic stress disorder (PTSD). 
(6)In the last year, only 53 percent of those members of the Armed Forces with post traumatic stress disorder or depression have sought professional help from a mental health care provider. 
(7)Rates of post traumatic stress disorder and depression are highest among members of the Armed Forces who are women or members of the Reserves. 
(8)Efforts to improve access to quality mental health care are integral to supporting and treating both active duty members of the Armed Forces and veterans. 
(9)Without quality mental health care, members of the Armed Forces and veterans may experience lower work productivity, which negatively affects their physical health, mental health, and family and social relationships. 
(10)Cultural and personal stigmas are factors that contribute to low rates of veterans of Operation Enduring Freedom and Operation Iraqi Freedom who seek mental health care from qualified mental health care providers. 
(11)The capacity of mental health care providers and access to such providers must be improved to meet the needs of members of the Armed Forces who are returning from deployment in Operation Enduring Freedom or Operation Iraqi Freedom. 
(12)Community-based providers of mental health care are invaluable assets in addressing the needs of such members and should not be overlooked. 
(13)Coordination of care among government agencies as well as nongovernmental agencies is integral to the successful treatment of members of the Armed Forces returning from deployment. 
3.Commission on veterans and members of the Armed Forces with post traumatic stress disorder, traumatic brain injury, or other mental health disorders caused by service in the Armed Forces 
(a)Establishment of commissionThere is established a commission on veterans and members of the Armed Forces with post traumatic stress disorder (PTSD), traumatic brain injury, or other mental health disorders caused by service in the Armed Forces. 
(b)Membership 
(1)CompositionThe commission shall be composed of a chair and members appointed jointly by the Secretary of Veterans Affairs and the Secretary of Defense, including not less than one of each of the following: 
(A)Members of the Armed Forces on active duty. 
(B)Veterans who are retired from the Armed Forces. 
(C)Employees of the Department of Veterans Affairs. 
(D)Employees of the Department of Defense. 
(E)Recognized medical or scientific authorities in fields relevant to the commission, including psychiatry and medical care. 
(F)Mental health professionals who are not physicians. 
(G)Veterans who have undergone treatment for post traumatic stress disorder, traumatic brain injury, or other mental health disorders. 
(2)Consideration of recommendationsIn appointing members of the commission, the Secretary of Veterans Affairs and the Secretary of Defense shall consult with nongovernmental organizations that represent veterans, members of the Armed Forces, and families of such veterans and members. 
(c)Duties 
(1)In generalThe commission shall— 
(A)oversee the monitoring and treatment of veterans and members of the Armed Forces with post traumatic stress disorder, traumatic brain injury, or other mental health disorders caused by service in the Armed Forces; and 
(B)conduct a thorough study of all matters relating to the long-term adverse consequences of such disorders for such veterans and members, including an analysis of— 
(i)the information gathered from rescreening data obtained from post deployment interviews; and 
(ii)treatments that have been shown to be effective in the treatment of post traumatic stress disorder, traumatic brain injury, or other mental health disorders caused by service in the Armed Forces. 
(2)RecommendationsThe commission shall develop recommendations on the development of initiatives— 
(A)to mitigate the adverse consequences studied under paragraph (1)(B); and 
(B)to reduce cultural stigmas associated with treatment of post traumatic stress disorder, traumatic brain injury, or other mental health disorders of veterans and members of the Armed Forces. 
(3)Annual reportsNot later than September 30 each year, the commission shall submit to the appropriate committees of Congress a report containing the following: 
(A)A detailed statement of the findings and conclusions of the commission as a result of its activities under paragraph (1). 
(B)The recommendations of the commission developed under paragraph (2). 
(d)Powers of the commission 
(1)Site visitsThe commission may visit locations where veterans and members of the Armed Forces with post traumatic stress disorder, traumatic brain injury, or other mental health disorders caused by service in the Armed Forces receive treatment for such disorders to carry out the oversight and monitoring required by subsection (c)(1)(A). 
(2)Information from Federal agenciesThe commission may secure directly from any Federal department or agency such information as the commission considers necessary to carry out the provisions of this Act. Upon request of the chair of the commission, the head of such department or agency shall furnish such information to the commission. 
(e)TerminationThe commission shall be terminated at the joint discretion of the Secretary of Defense and the Secretary of Veterans Affairs. 
(f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and 
(2)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives. 
4.Heroes-to-Healers Program 
(a)In generalPart III of title 38, United States Code, is amended by adding at the end the following: 
 
44Heroes-to-Healers Program 
 
Sec.  
4400. Purposes. 
4401. Definitions. 
4402. Authorization of Heroes-to-Healers Program. 
4403. Recruitment and selection of Program participants. 
4404. Participation agreement and financial assistance. 
4405. Participation by States. 
4406. Reporting requirements. 
4407. Authorization of appropriations.  
4400.PurposesThe purposes of this chapter are— 
(1)to encourage veterans and members of the Armed Forces separating from the Armed Forces— 
(A)to obtain certification or licensing as mental health care providers; and 
(B)to obtain employment with Federal, State, and local agencies and nongovernmental organizations that provide mental health care to members of the Armed Forces, veterans, or the families of such members or veterans; and 
(2)to enhance the capacity of such agencies and organizations to provide such care, by increasing the number of individuals seeking employment for the provision of such care. 
4401.DefinitionsIn this chapter: 
(1)The term mental health care provider, with respect to an individual, means a psychiatrist, psychologist, social worker, psychiatric nurse, mental health counselor, or marriage and family therapist. 
(2)The term Program means the Heroes-to-Healers Program authorized by section 4402 of this title and described in this chapter. 
4402.Authorization of Heroes-to-Healers Program 
(a)PurposeThe purpose of this section is to authorize— 
(1)the Heroes-to-Healers Program; and 
(2)a mechanism for the funding and administration of such program. 
(b)Program authorized
(1)The Secretary may carry out a program— 
(A)to assist eligible individuals described in section 4403 of this title in obtaining certification or licensing (as prescribed for under applicable State law) as mental health care providers; and 
(B)to facilitate the employment of such individuals, by Federal, State, and local agencies and nongovernmental organizations that provide mental health care to members of the Armed Forces, veterans, or the families of such members or veterans, to provide such care. 
(2)The program authorized by paragraph (1) and described in this chapter shall be known as the Heroes-to-Healers Program. 
(c)Administration of ProgramThe Secretary shall administer the Program in consultation with the Secretary of Defense. 
(d)Information regarding ProgramThe Secretary shall provide to the Secretary of Defense information regarding the Program and applications for participation in the Program, for distribution as part of preseparation counseling provided under section 1142 of title 10 to members of the Armed Forces described in section 4403 of this title. 
(e)Placement assistance and referral servicesThe Secretary may, with the agreement of the Secretary of Defense, provide placement assistance and referral services to individuals who meet the criteria described in section 4403 of this title. 
4403.Recruitment and selection of Program participants 
(a)Eligible individualsThe following individuals are eligible for selection to participate in the Program: 
(1)Any individual who— 
(A)was a member of the Armed Forces and becomes entitled to retired or retainer pay in the manner provided in title 10 or title 14; or 
(B)has an approved date of retirement from service in the Armed Forces. 
(2)Any individual who— 
(A)
(i)is separated or released from active duty in the Armed Forces after two or more years of continuous active duty in the Armed Forces immediately before the separation or release; or 
(ii)has completed a total of at least— 
(I)three years of active duty service in the Armed Forces; 
(II)three years of service computed under section 12732 of title 10; or 
(III)three years of any combination of such service; and 
(B)executes a reserve commitment agreement for a period of not less than 3 years under subsection (e)(2). 
(3)Any individual who is retired or separated for physical disability under chapter 61 of title 10. 
(b)Submission of applications
(1)Selection of eligible individuals to participate in the Program shall be made on the basis of applications submitted to the Secretary within the time periods specified in paragraph (2). An application shall be in such form and contain such information as the Secretary may require. 
(2)An application of an individual shall be considered to be submitted on a timely basis under paragraph (1) if the application is submitted not later than five years after the date on which the individual is retired, separated, or released from active duty in the Armed Forces, as the case may be. 
(c)Selection criteria
(1)The Secretary shall prescribe the criteria to be used to select eligible individuals to participate in the Program. 
(2)An individual is eligible to participate in the Program only if the individual's last period of service in the Armed Forces was honorable, as characterized by the Secretary concerned. An individual selected to participate in the Program before the retirement of the individual or the separation or release of the individual from active duty in the Armed Forces may continue to participate in the Program after the retirement, separation, or release only if the individual's last period of service is characterized as honorable by the Secretary concerned. 
(d)Selection prioritiesIn selecting eligible individuals to receive assistance under the Program, the Secretary shall give priority to individuals who engaged in combat while serving in the Armed Forces. 
(e)Other conditions on selection
(1)The Secretary may not select an eligible individual to participate in the Program under this section and receive financial assistance under section 4404 of this title unless the Secretary has sufficient appropriations for the Program available at the time of the selection to satisfy the obligations to be incurred by the United States under section 4404 of this title with respect to the individual. 
(2)The Secretary may not select an eligible individual described in subsection (a)(2)(A) to participate in the Program under this section and receive financial assistance under section 4404 of this title unless— 
(A)the Secretary notifies the Secretary concerned and the individual that the Secretary has reserved a full stipend or bonus under section 4404 of this title for the individual; and 
(B)the individual executes a written agreement with the Secretary concerned to serve as a member of the Selected Reserve of a reserve component of the Armed Forces for a period of not less than three years (in addition to any other reserve commitment the individual may have). 
4404.Participation agreement and financial assistance 
(a)Participation agreement
(1)An eligible individual selected to participate in the Program under section 4403 of this title and receive financial assistance under this section shall be required to enter into an agreement with the Secretary in which the individual agrees— 
(A)within such time as the Secretary may require, to obtain certification or licensing as a mental health care provider; and 
(B)to accept an offer of full-time employment as a mental health care provider for not less than five years with a Federal, State, or local agency or nongovernmental organization that provides mental health care to members of the Armed Forces, veterans, or the families of such members or veterans. 
(2)The Secretary may waive the five-year commitment described in paragraph (1)(B) for a participant if the Secretary determines such waiver to be appropriate. If the Secretary provides the waiver, the participant shall not be considered to be in violation of the agreement and shall not be required to provide reimbursement under subsection (f), for failure to meet the five-year commitment. 
(3)The Secretary shall encourage eligible individuals to seek employment with mental health care providers located more than 75 miles from a Department medical center. 
(b)Violation of participation agreement; exceptionsA participant in the Program shall not be considered to be in violation of the participation agreement entered into under subsection (a) during any period in which the participant— 
(1)is pursuing a full-time course of study related to the field of mental health care at an institution of higher education; 
(2)is serving on active duty as a member of the Armed Forces; 
(3)is temporarily totally disabled for a period of time not to exceed three years as established by sworn affidavit of a qualified physician; 
(4)is unable to secure employment for a period not to exceed 12 months by reason of the care required by a spouse who is disabled; 
(5)is a mental health care provider who is seeking and unable to find full-time employment as a mental health care provider in a Federal, State, or local agency or nongovernmental organization that provides mental health care to members of the Armed Forces, veterans, or the families of such members or veterans for a single period not to exceed 27 months; or 
(6)satisfies the provisions of additional reimbursement exceptions that may be prescribed by the Secretary. 
(c)Stipend for participants
(1)Subject to paragraph (2), the Secretary may pay to a participant in the Program selected under section 4403 of this title a stipend in an amount of not more than $5,000 per year of participation in the Program. 
(2)The total number of stipends that may be paid under paragraph (1) in any fiscal year may not exceed 2,500. 
(d)Bonus for participants
(1)Subject to paragraph (2), the Secretary of Education may, in lieu of paying a stipend under subsection (c), pay a bonus of up to $10,000 to a participant in the Program selected under section 4403 of this title who agrees in the participation agreement under subsection (a) to become a mental health care provider and to accept full-time employment as a mental health care provider for not less than five years in a Federal, State, or local agency or nongovernmental organization that provides mental health care to members of the Armed Forces, veterans, or the families of such members or veterans. 
(2)The total number of bonuses that may be paid under paragraph (1) in any fiscal year may not exceed 2,000. 
(e)Treatment of stipend and bonusA stipend or bonus paid under this section to a participant in the Program shall not be taken into account in determining the eligibility of the participant for Federal student financial assistance provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). 
(f)Reimbursement under certain circumstances
(1)A participant in the Program who is paid a stipend or bonus under this section shall be required to repay the stipend or bonus under the following circumstances: 
(A)The participant fails to obtain mental health care provider certification or licensing, to become a mental health care provider, or to obtain employment as a mental health care as required by the participation agreement under subsection (a). 
(B)The participant voluntarily leaves, or is terminated for cause from, employment as a mental health care provider during the five years of required service in violation of the participation agreement. 
(C)The participant executed a written agreement with the Secretary concerned under section 4403(e)(2) of this title to serve as a member of a reserve component of the Armed Forces for a period of three years and fails to complete the required term of service. 
(2)A participant required to reimburse the Secretary for a stipend or bonus paid to the participant under this section shall pay an amount that bears the same ratio to the amount of the stipend or bonus as the unserved portion of required service bears to the five years of required service. Any amount owed by the participant shall bear interest at the rate equal to the highest rate being paid by the United States on the day on which the reimbursement is determined to be due for securities having maturities of 90 days or less and such interest shall accrue from the day on which the participant is first notified of the amount due. 
(3)The obligation to reimburse the Secretary under this subsection is, for all purposes, a debt owing the United States. A discharge in bankruptcy under title 11 shall not release a participant from the obligation to reimburse the Secretary under this subsection. 
(4)A participant shall be excused from reimbursement under this subsection if the participant becomes permanently totally disabled as established by sworn affidavit of a qualified physician. The Secretary may also waive the reimbursement in cases of extreme hardship to the participant, as determined by the Secretary. 
(g)Relationship to educational assistance under titles 10 and 38The receipt by a participant in the Program of a stipend or bonus under this section shall not reduce or otherwise affect the entitlement of the participant to any benefits under chapters 30, 31, 33, or 35 of this title or chapters 1606 or 1607 of title 10. 
4405.Participation by States 
(a)Discharge of State activities through consortia of StatesThe Secretary may permit States participating in the Program to carry out activities authorized for such States under the Program through one or more consortia of such States. 
(b)Assistance to States
(1)Subject to paragraph (2), the Secretary may make grants to States participating in the Program, or to consortia of such States, in order to permit such States or consortia of States to operate offices for purposes of recruiting eligible individuals for participation in the Program and facilitating the employment of participants in the Program as a mental health care provider. 
(2)The total amount of grants made under paragraph (1) in any fiscal year may not exceed $5,000,000. 
4406.Reporting requirements 
(a)Annual report requiredNot later than 180 days after the date of the enactment of this chapter and annually thereafter, the Secretary shall, in consultation with the Secretary of Defense, the Secretary of Homeland Security, and the Comptroller General of the United States, submit to Congress a report on the effectiveness of the Program in the recruitment and retention of qualified personnel by Federal, State, and local agencies and nongovernmental organizations that provide mental health care to members of the Armed Forces, veterans, or the families of such members or veterans. 
(b)Elements of reportThe report submitted under subsection (a) shall include information on the following: 
(1)The number of participants in the Program. 
(2)The types of positions in which the participants are employed. 
(3)The populations served by the participants. 
(4)The agencies and organizations in which the participants are employed as mental health care providers. 
(5)The types of agencies and organizations with which the participants are employed. 
(6)The geographic distribution of the agencies and organizations with which participants are employed. 
(7)The rates of retention of the participants by the Federal, State, and local agencies and nongovernmental organizations employing the participants. 
(8)Such other matters as the Secretary considers to be appropriate. 
4407.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the provisions of this chapter $10,000,000 for fiscal year 2009 and each fiscal year thereafter. . 
(b)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and at the beginning of part III of such title, are each amended by inserting after the item relating to chapter 43 the following new item: 
 
 
44.Heroes-to-Healers Program4400  . 
5.Grant program to encourage State and local mental health agencies to establish, expand, or enhance mental health provider recruitment and retention efforts 
(a)PurposesIt is the purpose of this section to establish a program to recruit and retain highly qualified mid-career professionals and recent graduates of an institution of higher education, as psychiatrists, psychologists, social workers, psychiatric nurses, mental health counselors, or marriage and family therapists. 
(b)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means an entity described in subsection (c)(2). 
(2)Eligible participantThe term eligible participant means— 
(A)an individual with substantial, demonstrable career experience; or 
(B)an individual who has graduated from an institution of higher education not more than 3 years prior to applying to an eligible entity to become to be a mental health provider under this section. 
(3)Mental health providerThe term mental health provider means a psychiatrist, psychologist, social worker, psychiatric nurse, mental health counselor, marriage or family therapist, or any other provider determined appropriate by the Secretary. 
(4)SecretaryThe term Secretary means the Secretary of Education. 
(c)Grant program 
(1)In generalThe Secretary may, in consultation with the Secretary of Defense, the Secretary of Health and Human Services, and the Secretary of Veterans Affairs, establish a program to award grants, on a competitive basis, to eligible entities to encourage State and local mental health agencies or other entities to establish, expand, or enhance mental health provider recruitment and retention efforts. The Secretary may establish tiered grant award amounts based on criteria including specific need for highly qualified mental health providers by profession within a high demand area, geographic location, and existing compensation rates. 
(2)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be— 
(A)a State health agency; 
(B)a high-need local health agency; 
(C)a for-profit or nonprofit organization that has a proven record of effectively recruiting and retaining highly qualified mental health providers, that has entered into a partnership with a high-need local health agency or with a State health agency; 
(D)an institution of higher education that has entered into a partnership with a high-need local health agency or with a State health agency; 
(E)a regional consortium of State health agencies; or 
(F)a consortium of high-need local health agencies. 
(3)PriorityIn awarding a grant under this subsection, the Secretary shall give priority to a partnership or consortium that includes a high-need State agency or local health agency. 
(4)Application 
(A)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(B)ContentsAn application submitted under subparagraph (A) shall include a description of— 
(i)one or more target recruitment groups on which the applicant will focus its recruitment efforts under the grant; 
(ii)the characteristics of each such target group that— 
(I)demonstrate the knowledge and experience of the group's members; and 
(II)demonstrate that the members are eligible to achieve the purposes of this section; 
(iii)the manner in which the applicant will use funds received under the grant to develop a cadre of mental health providers, or other programs to recruit and retain highly qualified midcareer professionals, recent college graduates, and recent graduate school graduates, as highly qualified mental health providers, in high-need military or veterans communities, or as part of entities providing care to military or veterans in medical facilities; 
(iv)the manner in which the program carried out under the grant will comply with relevant State laws related to mental health provider certification or licensing and facilitate the certification or licensing of such mental health providers; 
(v)the manner in which activities under the grant will increase the number of highly qualified mental health providers, in high-need Federal, State and local agencies (in urban or rural areas), and in high-need mental health professions, in the jurisdiction served by the applicant; and 
(vi)the manner in which the applicant will collaborate, as needed, with other institutions, agencies, or organizations to recruit (particularly through activities that have proven effective in retaining highly qualified mental health providers), train, place, support, and provide mental health induction programs to eligible participants under this section, including providing evidence of the commitment of the institutions, agencies, or organizations to the applicant's programs. 
(5)Duration of grantThe Secretary may award grants under this subsection for periods of 5 years. At the end of the 5-year period for such a grant, the grant recipient may apply for an additional grant under this section. 
(6)Equitable distributionTo the extent practicable, the Secretary shall ensure an equitable geographic distribution of grants under this subsection among the regions of the United States. 
(7)Use of funds 
(A)In generalAn entity shall use amounts received under a grant under this subsection to develop a cadre of mental health providers in order to establish, expand, or enhance mental health provider recruitment and retention programs for highly qualified mid-career professionals, and recent graduates of an institution of higher education, who are eligible participants. 
(B)Authorized activitiesA program carried out under subparagraph (A) shall include 2 or more of the following activities: 
(i)To provide scholarships, stipends, bonuses, and other financial incentives, that are linked to participation in activities that have proven effective in retaining mental health providers in high-need areas operated by Federal, State and local health agencies, to all eligible participants, in an amount that shall not be less than $5,000, nor more than $20,000, per participant. 
(ii)To carry out pre- and post-placement induction or support activities that have proven effective in recruiting and retaining mental health providers, such as— 
(I)mentoring; 
(II)providing internships; 
(III)providing high-quality, preservice coursework; and 
(IV)providing high-quality, sustained inservice professional development. 
(iii)To make payments to pay the costs associated with accepting mental health providers under this section from among eligible participants or to provide financial incentives to prospective mental health providers who are eligible participants. 
(iv)To collaborate with institutions of higher education in the development and implementation of programs to facilitate mental health provider recruitment (including credentialing and licensing) and mental health retention programs. 
(v)To carry out other programs, projects, and activities that are designed and have proven to be effective in recruiting and retaining mental health providers, and that the Secretary determines to be appropriate. 
(vi)To develop long-term mental health provider recruitment and retention strategies, including developing— 
(I)a national, statewide or regionwide clearinghouse for the recruitment and placement of mental health providers; 
(II)reciprocity agreements between or among States for the certification or licensing of mental health providers; or 
(III)other long-term teacher recruitment and retention strategies. 
(C)Effective programsAn entity shall use amounts received under a grant under this subsection only for programs that have proven to be effective in both recruiting and retaining mental health providers (as determined by the Secretary). 
(8)Requirements 
(A)TargetingAn entity that receives a grant under this subsection shall ensure that participants in the program carried out under the grant who are recruited with funds made available under the grant are placed in high-need areas operated by high-need Federal, State, and local health agencies. In placing such participants in mental health facilities, such entity shall give priority to facilities that are located in— 
(i)rural under served areas; or 
(ii)urban areas with high percentages of individuals who are members of the Armed Forces or veterans. 
(B)Supplement, not supplantAmounts made available under this section shall be used to supplement, and not supplant, State and local public funds expended for mental health provider recruitment and retention programs. 
(C)Partnerships and consortia of local health agenciesIn the case of a partnership established by a Federal, State, or local health agency to carry out a program under this section, or a consortium of such agencies established to carry out such a program, the Federal, State, or local health agency or consortium shall not be eligible to receive funds through a State program under this section. 
(9)Period of serviceA participant in a program under this subsection who receives training through the program shall serve at a high-need medical facility or an agency operated by a high-need Federal, State, or local health agency for a term of not less than 3 years. 
(10)RepaymentThe Secretary shall establish such requirements as the Secretary determines to be appropriate to ensure that a participant in a program under this section who receives a stipend or other financial incentive as provided for in paragraph (7)(B)(i), but who fails to complete their service obligation under paragraph (9), repays all or a portion of such stipend or other incentive. 
(11)Administrative fundsAn entity that receives a grant under this subsection shall not use more than 5 percent of the funds made available under the grant for the administration of a program under this subsection. 
(12)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary in each fiscal year to carry out this subsection. 
(d)Evaluation and accountability for recruiting and retaining mental health providers 
(1)EvaluationAn entity that receives a grant under this section shall— 
(A)within 30 days of the end of the 3rd year of the grant period, conduct an interim evaluation of the program funded under the grant; and 
(B)within 30 days of the end of the 5th year of the grant period, conduct a final evaluation of the program funded under the grant. 
(2)ContentsIn conducting an evaluation under paragraph (1), an entity shall describe the extent to which State and local agencies that received funds through the grant have met the goals relating to mental health provider recruitment and retention described in the application submitted by the entity under paragraph (4). 
(3)ReportsAn entity that receives a grant under this Act shall prepare and submit to the Secretary and the appropriate committees of Congress, an interim and final report that contains the results of the interim and final evaluations carried out under subparagraphs (A) and (B) of paragraph (1), respectively. 
(4)RevocationIf the Secretary determines that the recipient of a grant under this section has not made substantial progress in meeting the goals and the objectives of the grant by the end of the 3rd year of the grant period, the Secretary shall— 
(A)revoke any payments made for the 4th year of the grant period; and 
(B)not make any payment for the 5th year of the grant period. 
 
